Case 1:19-cv-12534-DJC Document1-1 Filed 12/18/19 Page 1 of 1

JS 44 (Rev. 09/19)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS | vis Julian Mayic DEFENDANTS Thomas Hodgson
Bristol County Sheriff

 

(b) County of Residence of First Listed Plaintiff Bristol
(EXCEPT IN U.S. PLAINTIFF CASES)

County of Residence of First Listed Defendant Bristol

(IN US. PLAINTIFF CASES ONLY)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

 

(c) Attorneys (Firm Name, Address, and Telephone Number) William Keefe

801 C Tremont Street, Boston MA 02118
617-947-8483

Momeys 7222") wnita Johnson - phone: 617-748-3100

John Joseph Moakley Federal Courthouse
Suite 9200, 1 Courthouse Way, Boston, MA 02210

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

II. BASIS OF JURISDICTION (Place an “xX” in One Box Only) Il. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “x” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
1 U.S. Government (M3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State GQ 1 © 1 Incorporated or Principal Place O44 4
of Business In This State
OM 2. U.S. Government 114 Diversity Citizen of Another State 2 © 2 Incorporated and Principal Place SiS Se2 SS
Defendant (Indicate Citizenship of Parties in Item III) of Business In Another State
Citizen or Subject of a O3 OO 3. Foreign Nation EN: 6 “EL 6
Foreign Country
IV. NATURE OF SUIT (Place an “x” in One Box Only) Click here for:
CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
1 110 Insurance PERSONAL INJURY PERSONAL INJURY [0 625 Drug Related Seizure 1 422 Appeal 28 USC 158 (1 375 False Claims Act
[1 120 Marine [J 310 Airplane 365 Personal Injury - | of Property 21 USC 881 | 0) 423 Withdrawal O 376 Qui Tam (31 USC
(7 130 Miller Act O 315 Airplane Product Product Liability | 690 Other 28 USC 157 3729(a))
© 140 Negotiable Instrument Liability [I 367 Health Care/ C1 400 State Reapportionment
1 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS C1 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 1 $20 Copyrights M 430 Banks and Banking
CO 151 Medicare Act © 330 Federal Employers’ Product Liability 1 $30 Patent 11 450 Commerce
1} 152 Recovery of Defaulted Liability (J 368 Asbestos Personal 1 835 Patent - Abbreviated 11 460 Deportation
Student Loans CI 340 Marine Injury Product New Drug Application |©) 470 Racketeer Influenced and
(Excludes Veterans) (1 345 Marine Product Liability 1 840 Trademark Corrupt Organizations
1 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY O 480 Consumer Credit
of Veteran’s Benefits O 350 Motor Vehicle (1 370 Other Fraud 1 710 Fair Labor Standards O 861 HIA (1395ff) (15 USC 1681 or 1692)
1 160 Stockholders’ Suits [ 355 Motor Vehicle © 371 Truth in Lending Act O 862 Black Lung (923) | C1 485 Telephone Consumer
Cl 190 Other Contract Product Liability (1 380 Other Personal 1 720 Labor/Management O 863 DIWC/DIWW (405(¢)) Protection Act
Ol 195 Contract Product Liability {| 360 Other Personal Property Damage Relations 1 864 SSID Title XVI |(1 490 Cable/Sat TV
O 196 Franchise Injury (1 385 Property Damage [1 740 Railway Labor Act 1 865 RSI (405(g)) [1 850 Securities/Commodities/
(1 362 Personal Injury - Product Liability 751 Family and Medical Exchange
Medical Malpractice Leave Act (1 890 Other Statutory Actions
REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS | 790 Other Labor Litigation FEDERAL TAX SUITS O 891 Agricultural Acts
(1 210 Land Condemnation 1 440 Other Civil Rights Habeas Corpus: 1 791 Employee Retirement O 870 Taxes (U.S. Plaintiff C 893 Environmental Matters
(J 220 Foreclosure O 441 Voting (KX 463 Alien Detainee Income Security Act or Defendant) [1 895 Freedom of Information
[}? 230 Rent Lease & Ejectment |) 442 Employment 1 510 Motions to Vacate (I 871 IRS—Third Party Act
I 240 Torts to Land (1 443 Housing/ Sentence 26 USC 7609 C] 896 Arbitration
(J 245 Tort Product Liability Accommodations 1 530 General [1 899 Administrative Procedure
(1 290 All Other Real Property [J 445 Amer. w/Disabilities -}| 1 535 Death Penalty IMMIGRATION Act/Review or Appeal of
Employment Other: [1 462 Naturalization Application Agency Decision
[I 446 Amer. w/Disabilities -] 540 Mandamus & Other | 465 Other Immigration C1 950 Constitutionality of
Other 8 550 Crvil Rights Actions State Statutes
[1 448 Education [1 555 Prison Condition
( 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an “X” in One Box Only)

 

A Original [1 2 Removed from [1 3 Remanded from [1 4 Reinstated or © 5 Transferred from © 6 Multidistrict 1 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
oie ge S: SOOre Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
VI. CAUSE OF ACTION

 

Brief description of cause: _ : apes
2241 petition challenging detention order in immigration court

 

 

 

 

 

VII. REQUESTED IN [} CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Yes ®No
VIL. RELATED CASE(S) 7

IF ANY i eo a _DOCKET NUMBER 12°11S14-PBS
DATE SIGNATURE OF ATTORNEY OF RECORD
01/03/2020 =
FOR OFFICE USE ONLY

AMOUNT APPLYING IFP JUDGE MAG. JUDGE

RECEIPT #

 

 

 
